DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 9/01/2021 has been reviewed and considered with the following results:
As to the prior rejections to the Claims, under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraphs. Applicants’ arguments have been found persuasive, as such; the rejections have been withdrawn.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a circuit comprising very specific structural limitations such as a current sink coupled with a control terminal of the pass device, the current sink being configured to discharge the control terminal of the pass device to limit the output voltage in response to the input voltage exceeding a threshold voltage; and a switch coupled in series with the current sink, the switch being configured to enable the current sink in response to the input voltage exceeding the threshold voltage (See disclosure in paragraphs [0021] through [0045] and in conjunction with Figs. 1-7 for performing the claimed functions), as recited in the base Claim 1. 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a circuit comprising very specific structural limitations such as a current sink coupled with a control terminal of the pass device, the current sink being configured to discharge the control terminal of the pass device to limit the output voltage in response to the input voltage exceeding a threshold voltage; a 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method of operating a circuit comprising very specific sequence of steps such as steps of determining that the input voltage exceeds a threshold voltage; and in response to the input voltage exceeding the threshold voltage: enabling a current sink coupled with a control terminal of the pass device; and discharging, with the current sink, the control terminal of the pass device to limit the output voltage  (See disclosure in paragraphs [0021] through [0048] and in conjunction with Figs. 1-8 for performing the claimed functions), as recited in the base Claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 25, 2021